[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            NOVEMBER 15, 2007
                               No. 07-11733                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 07-00386-CV-T-23-MSS

CARLTON L. GROOMS,


                                                      Petitioner-Appellant,

                                    versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL OF THE STATE OF FLORIDA,

                                                      Respondents-Appellees.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (November 15, 2007)

Before DUBINA, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Carlton Grooms, a Florida state prisoner proceeding pro se,
appeals the dismissal of his federal habeas petition, 28 U.S.C. § 2254, as barred by

the one-year statute of limitations of the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (1996). We granted

a certificate of appealability as to whether the district court erred in dismissing the

petition as untimely. Grooms argues that his direct appeal concluded on December

9, 2005, that 90 days later on March 9, 2006, the statute of limitations began to run,

and that he filed his petition before the one-year deadline expired. The state

concedes in its brief that Grooms’s federal habeas petition was timely.

      The district court’s interpretation and application of the AEDPA’s one-year

statute of limitations is a question of law that we review de novo. Hepburn v.

Moore, 215 F.3d 1208, 1209 (11th Cir. 2000) (§ 2244(d)).

      The AEDPA establishes a one-year statute of limitations for filing § 2254

petitions, which begins to run following the latest of four events, one of which is

the day that the judgment becomes final. 28 U.S.C. § 2244(d)(1). The judgment

becomes “final” on the day which the U.S. Supreme Court issues a decision on the

merits of the petitioner’s direct appeal, denies certiorari, or after the expiration of

the 90 days in which the petitioner could file a petition for certiorari. Bond v.

Moore, 309 F.3d 770, 773-74 (11th Cir. 2002). The 90-day period applies to per

curiam judgments from the Florida District Courts of Appeal. See Chavers v.



                                            2
Sec’y, Florida Dep’t of Corr., 468 F.3d 1273, 1274-75 (11th Cir. 2006) (applying

the 90-day period from the date of judgment of a Florida District Court of Appeal).

      In this case, the Florida Second District Court of Appeal affirmed Grooms’s

conviction on December 9, 2005. Grooms v. State, 916 So.2d 799 (Fla. Dist. Ct.

App. 2005) (table). The district court erroneously found that January 8, 2006, was

90 days after December 9, 2005. The correct day to start the clock on the statute of

limitations was March 9, 2006. Thus, Grooms’s February 27, 2007, petition was

timely because he filed it before the one-year deadline of March 9, 2007.

Accordingly, we vacate the judgment of dismissal and remand this case for further

consideration of the § 2254 petition.

      VACATED AND REMANDED.




                                         3